McMILLAN, Judge.
This appeal involves the denial of the Rule 32, Ala.R.Cr.P., petition filed by the appellant, Daundra Dwight Pierce.
The appellant was convicted of attempted rape in the first degree, in violation of § 13A-rir-2, Code of Alabama 1975, and § 13A-6-61, Code of Alabama 1975. He was sentenced to life imprisonment. The appellant’s conviction was affirmed by this court in an unpublished memorandum.
In his petition, the appellant alleges that he was denied effective assistance of trial counsel because, he says, his counsel failed to object to the State’s reopening its case after both parties had rested. More particularly, he contends that his trial counsel was ineffective because, he says, he failed to object under Rule 19.1(h), Ala.R.Cr.P., to the State’s presentment of a new witness during rebuttal, which followed closing arguments.
The trial court, in its order dismissing the petition stated: “The court having considered the pleadings of the parties and the record of the court, denies the petition based on the following: 1. The allegation of ineffective assistance of counsel lacks any merit.”
Because the trial court denied the petition as “meritless” but did not state any specific reasons for its denial, this cause must be remanded so that the trial court can state its particular reasons for denying the petition. See Gulledge v. State, 616 So.2d 373 (Ala.Cr. App.1993).
Due return should be filed with this court 28 days from the date of this opinion.
REMANDED WITH INSTRUCTIONS.
All Judges concur.